Exhibit 10.37

EXECUTIVE EMPLOYMENT AGREEMENT

          THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made
effective as of this 16th day of December 2004, by and between Ross Stores, Inc.
(the “Company”), a Delaware corporation, and Michael Kobayashi (the
“Executive”).

RECITALS

          A.         The Company to employ Executive, and Executive is willing
to accept such employment, as the Senior Vice President, Chief Information
Officer.

          B.         It is now the mutual desire of the Company and the
Executive to enter into a written employment agreement to govern the terms of
the Executive’s employment by the Company as of the start of the term of this
Agreement on the terms and conditions set forth below.

TERMS AND CONDITIONS

          In consideration for the promises of the parties set forth below, the
Company and the Executive hereby agree as follows:

          1.          Term. Subject to the provisions of Section 6 of this
Agreement, the term of employment of the Executive under this Agreement shall be
as follows.

                      (a)          Initial Term.   The initial term of the
employment of the Executive by the Company under this Agreement shall begin on
the date hereof and end on December 15, 2008, unless extended or terminated
earlier in accordance with this Agreement.

                      (b)          Renewal Terms.   Upon the written request of
the Executive to extend the Executive’s term of employment under this Agreement
prior to the termination of the Executive’s employment with the Company, the
Board of Directors of the Company (“Board”) shall consider extending the
Executive’s employment with the Company under this Agreement. Such request must
be delivered to the Chairman of the Compensation Committee of the Board not
later than twelve (12) months prior to the end of the initial or renewal term of
employment. Within thirty (30) days following the receipt of such notice, the
Board shall consider the Executive’s request and advise the Executive, in
writing, within thirty (30) days following its consideration of the Executive’s
written request, whether it approves of such extension. The failure of the Board
to provide such written advice shall constitute approval of the Executive’s
request for extension. If the Executive’s request for an extension is approved,
this Agreement shall be extended two (2) additional years. Such additional
two-year period is referred to herein as a “Renewal Term.”

          2.          Position and Duties.   During the term of the Executive’s
employment under this Agreement, the Executive shall serve as the Senior Vice
President, Chief Information Officer of the Company. The Executive shall report
directly to the President, Chief Operating Officer of the Company. During the
term of the Executive’s employment, the Executive may engage in outside
activities provided those activities (including but not limited to membership on
boards of directors of not-for-profit and for-profit organizations) do not
conflict with the Executive’s duties

1.




and responsibilities hereunder, and provided further that the Executive gives
written notice to the Board of any significant outside business activity in
which Executive plans to become involved, whether or not such activity is
pursued for profit.

          3.            Principal Place of Employment. The Executive shall be
employed at the Company’s offices in Pleasanton, California (the “Principal
Place of Employment”), except for required travel on the Company’s business to
an extent substantially consistent with present business travel obligations of
the Executive’s position.

          4.            Compensation and Related Matters.

                         (a)           Salary. During the Executive’s
employment, the Company shall pay the Executive a salary of not less than Five
Hundred Thousand Dollars ($500,000) per annum.  The Executive’s salary, shall be
payable in equal installments in accordance with the Company’s normal payroll
practices applicable to senior officers. Subject to the first sentence of this
Section 4(a), the Executive’s salary may be adjusted from time to time by the
Board in accordance with normal business practices of the Company.

                         (b)           Bonus. During the Executive’s employment,
the Executive shall be eligible to receive an annual bonus under the Company’s
existing bonus incentive plan that covers the Executive (which is currently the
Incentive Compensation Plan) or any replacement plan of substantially equivalent
or greater value that may subsequently be established and in effect during the
term of Executive’s employment with the Company. In addition to the bonuses
described in the preceding sentences, the Executive shall be entitled to a
signing bonus in the amount of five hundred thousand dollars ($500,000) payable
within thirty (30) days of employment. In the event that the Executive
voluntarily terminates his employment within the first twenty-four (24) months
of this Agreement, except if Executive terminates his employment for Good Reason
as defined in Section 6(e) of this Agreement, the Executive will be required to
reimburse the Company for the gross amount of the signing bonus described above.
The Executive will be guaranteed a minimum bonus of Two Hundred Seventy Five
Thousand Dollars ($275,000) payable in March 2006 for fiscal year 2005.
Voluntary resignation prior to the end of a fiscal year will cause the Executive
to be ineligible for any incentive award.

                         (c)           Expenses. During the Executive’s
employment, the Executive shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by Executive in performing services hereunder,
including all reasonable expenses of travel and living while away from home,
provided that such expenses are incurred and accounted for in accordance with
the policies and procedures established by the Company.

                         (d)           Benefits. The Executive shall be entitled
to participate in all of the Company’s employee benefit plans and arrangements
in effect on the date hereof in which senior executives of the Company are
eligible to participate (including without limitation each pension and
retirement plan and arrangement, supplemental pension and retirement plan,
deferred compensation plan, short-term and long-term incentive plan, stock
option plan (but not including the Company’s Outside Directors Option Plan),
life insurance and health-and-accident plan and arrangement, medical insurance
plan, physical examination program, dental care plan, accidental death and
disability plan, survivor income plan, relocation plan, financial, tax and legal

2.




counseling programs, and vacation plan). The Company shall not make any changes
in such plans or arrangements which would adversely affect the Executive’s
rights or benefits thereunder, unless such change occurs pursuant to a program
applicable to all senior executives of the Company and does not result in a
proportionately greater reduction in the rights benefits of the Executive as
compared with any other senior executive of the Company. The Executive shall be
entitled to participate in, or receive benefits under, any employee benefit plan
arrangement made available by the Company in the future to its executives and
key management employees, subject to, and on a basis consistent with, the terms,
conditions and overall administration of such plans and arrangements. Except as
otherwise specifically provided herein, nothing paid to the Executive under any
plan or arrangement presently in effect or made available in the future shall be
in lieu of the salary or bonus otherwise payable under this Agreement.

                        (e)           Vacations. The Executive shall be entitled
to twenty (20) vacation days in each calendar year, and to compensation in
respect of earned but unused vacation days, determined in accordance with the
Company’s vacation plan. The Executive shall also be entitled to all paid
holidays given by the Company to its executives. Unused vacation days shall not
be forfeited once they have been earned and, if still unused at the time of the
Executive’s termination of employment with the Company, shall be promptly paid
to the Executive at their then-current value, based on the Executive’s rate of
pay at the time of the Executive’s termination of employment.

                        (f)           Services Furnished. The Company shall
furnish the Executive with office space and such services as are suitable to the
Executive’s position and adequate for the performance of the Executive’s duties
during the term of this Agreement.

          5.           Confidential Information

                        (a)           The Executive agrees not to disclose,
either while in the Company’s employ or at any time thereafter, to any person
not employed by the Company, or not engaged to render services to the Company,
any confidential information obtained while in the employ of the Company,
including, without limitation, any of the Company’s inventions, processes,
methods of distribution or customers or trade secrets; provided, however, that
the provisions of this Section 5 shall not preclude the Executive (1) from
disclosing such information to the Executive’s professional tax advisor or legal
counsel solely to the extent necessary to the rendering of their professional
services to the Executive if such individuals agree to keep such information
confidential, and (2) from use or disclosure of information known generally to
the public or from disclosure required by law or court order.

                        (b)           The Executive agrees that upon leaving the
Company’s employ Executive will make himself reasonably available to answer
questions from Company officers regarding the Executive’s former duties and
responsibilities and the knowledge Executive obtained in connection therewith.
In addition, Executive will not take with Executive, without the prior written
consent of any officer authorized to act in the matter by the Board, any study,
memoranda, drawing, blueprint, specification or other document of the Company,
its subsidiaries, affiliates and divisions, which is of a confidential nature
relating to the Company, its subsidiaries, affiliates and divisions.

3.




          6.           Termination. The Executive’s employment may be terminated
during the term of this Agreement only as follows:

                        (a)          Death. The Executive’s employment shall
terminate upon the Executive’s death.

                        (b)          Disability. If, as a result of the
Executive’s Disability (as defined below), the Executive shall have been absent
from the Executive’s duties hereunder on a full-time basis for the entire period
of six consecutive months, and within thirty days after written notice of
termination is given by the Company or the Executive (which may occur before or
after the end of such six-month period), the Executive shall not have returned
to the performance of the Executive’s duties hereunder on full-time basis, the
Executive’s employment shall terminate. A termination of employment pursuant to
this Section 6(b) shall be deemed an involuntary termination for purposes of
this Agreement or any plan or practice of the Company. For purposes of this
Agreement, the term “Disability” shall mean a physical or mental illness,
impairment or condition reasonably determined by the Board that prevents the
Executive from performing the duties of the Executive’s position under this
Agreement.

                         (c)          Cause. The Company may terminate the
Executive’s employment for Cause. The Company shall have “Cause” to terminate
the Executive’s employment if the Executive either (i) continuously fails to
substantially perform the Executive’s duties hereunder (unless such failure is a
result of a disability as defined in Section (b)) or (ii) engages in intentional
misconduct or illegal or grossly negligent conduct which is materially injurious
to the Company monetarily or otherwise. A termination for Cause shall not take
effect unless: (1) the Executive is given written notice by the Company of its
intention to terminate Executive for Cause; (2) the notice specifically
identifies the particular act or acts or failure or failures to act which are
the basis for such termination; (3) the notice is given within 90 days of the
Company’s learning of such act or acts or failure or failures to act; and (4)
the Executive fails to substantially cure such conduct, to the extent such cure
is possible, within 60 days after the date that such written notice is given to
Executive.

                         (d)          Without Cause. The Company may terminate
the Executive’s employment at any time Without Cause. A termination “Without
Cause” is a termination of the Executive’s employment by the Company for any
reasons other than the death or disability of the Executive or the involuntary
termination of Executive for Cause as described above in Section 6(c).

                         (e)          Termination by the Executive for Good
Reason. The Executive may terminate the Executive’s employment with the Company
for Good Reason, which shall be deemed to occur if Executive terminates the
Executive’s employment within six months after (1) written notice of a failure
by the Company to comply with any material provision of this Agreement
(including but not limited to the reduction of the Executive’s salary or target
bonus opportunity) which failure has not been cured within ten days after such
written notice of noncompliance has been given by the Executive to the Company,
or (2) a significant diminishment in the nature or scope of the authority,
power, function or duty attached to the position which the Executive currently
maintains without the express written consent of the Executive, or (3) the
Executive is relocated more than 25 miles from Executive’s Principal Place of
Employment as described in Section 3 without Executive’s prior written consent.

4.




                         (f)          Voluntary Termination. The Executive may
voluntarily terminate the Executive’s employment with the Company at any time. A
voluntary termination of employment by the Executive pursuant to Section 6(e)
above for Good Reason shall not be deemed a voluntary termination by the
Executive for purposes of this Agreement or any plan or practice of the Company
but shall be deemed an involuntary termination.

                         (g)          Non-Renewal. If the Executive fails to
request an extension of the term of the Executive’s employment in accordance
with Section 1 or if the Board fails to approve such request, this Agreement
shall automatically expire at the end of the then current term. Such expiration
shall not entitle the Executive to any compensation or benefits except as earned
by the Executive through the date of expiration of the then current term of the
employment and as set forth in Section 8(e) [Special Change of Control
Provisions]. The parties hereto shall have no further obligations to each other
thereafter except as set forth in Sections 5 and 12.

          7.            Notice and Effective Date of Termination

                         (a)           Notice. Any termination of the
Executive’s employment by the Company or by the Executive during the term of
this Agreement (other than as a result of death) shall be communicated by
written notice of termination to the other party hereto. Such notice shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under that
provision.

                         (b)           Date of Termination. The date of
termination shall be:

                                        (i)           if the Executive’s
employment is terminated by the Executive’s death, the date of the Executive’s
death;

                                        (ii)          if the Executive’s
employment is terminated due to Disability pursuant to Section 6(b), the date of
termination shall be the 31st day following delivery of the notice of
termination;

                                        (iii)         if the Executive’s
employment is terminated for any other reason by either party, the date on which
a notice of termination is delivered to the other party; and

                                        (iv)          if the Agreement expires
pursuant to Section 6(g)[Non-Renewal], the parties’ employment relationship
shall terminate on the last day of the term of Executive’s employment under this
Agreement without any notice.

          8.            Compensation and Benefits Upon Termination.

                         (a)           Termination Due To Disability, Without
Cause or For Good Reason. If the Executive’s employment terminates pursuant to
Sections 6(b)[Disability], (d)[Without Cause], or (e)[For Good Reason], the
Executive shall be entitled to the following:

                                        (i)           Salary. The Company shall
continue to pay the Executive the Executive’s then-current salary through the
remaining term of the Executive’s employment under this Agreement as defined in
Section 1.

5.




                                        (ii)          Bonus. The Company shall
continue to pay the Executive an annual bonus(es) throughout such remaining
term. Each such bonus shall be equal to the greater of (A) the Executive’s bonus
during the year prior to the Executive’s termination or (B) the bonus that the
Executive would have earned under the Company’s bonus plan in the year that
Executive was terminated had Executive remained in its employment; provided,
however, that such post-termination bonuses shall not exceed the lesser of 100%
of the targeted amounts for those bonuses in the prior year and 100% of such
targeted amounts for the then-current year. Such bonuses shall not be paid until
due under the Company’s present bonus plan.

                                        (iii)         Stock Options. With
respect to any stock options granted to the Executive by the Company, the
Executive shall immediately become vested in any unvested stock options upon
such termination.

                                        (iv)          Restricted Stock. With
respect to any restricted stock granted to the Executive by the Company which
has not become vested as of such termination, the Executive shall immediately
become vested in a pro rata portion of such unvested stock in accordance with
the terms of the applicable stock grant agreements.

          The Company shall have no further obligations to the Executive as a
result of such termination except as set forth in Section 12.

                         (b)           For Cause. If the Executive’s employment
is terminated for Cause (as defined in Section 6(c), Executive shall receive
only the post-termination compensation and benefits described in Section 8(c)
[Death or Voluntary Termination].

                         (c)           Death or Voluntary Termination. If the
Executive’s employment terminates pursuant to Section 6(a) [Death] or
6(f)[Voluntary Termination], Executive (or the Executive’s designee or the
Executive’s estate) shall be paid the Executive’s salary through the Executive’s
termination date and not thereafter. Executive shall not be entitled to any
bonus payments which were not fully earned prior to the Executive’s termination
date, and Executive shall not be entitled to any pro-rated bonus payment for the
year in which the Executive’s employment terminates. Any stock options granted
to the Executive by the Company shall continue to vest only through the date on
which the Executive’s employment terminates and any restricted stock that was
granted to the Executive by the Company that is unvested as of the date on which
the Executive’s employment terminates shall automatically be reacquired by the
Company and the Executive shall have no further rights with respect to such
restricted stock. The Company shall have no further obligations to the Executive
as a result of the termination of the Executive’s employment pursuant to Section
6(a) or (f).

                         (d)           Non-Renewal. If the Agreement expires as
set forth in Section 6(g)[Non-Renewal], the Executive shall be entitled only to
the following:

                                        (i)           Salary. The Company shall
continue to pay the Executive the Executive’s then-current salary through the
remaining term of the Executive’s employment under this Agreement as defined in
Section 1.

                                        (ii)          Bonus. The Company shall
continue to pay the Executive an annual bonus for the year of termination which
shall be pro-rated for the portion of the bonus

6.




year that Executive is employed by the Company. The calculation of such bonus
prior to pro-ration shall be equal to the greater of (A) the Executive’s bonus
during the year prior to the Executive’s termination or (B) the bonus that the
Executive would have earned under the Company’s bonus plan in the year that
Executive was terminated had Executive remained in its employment; provided,
however, that such post-termination bonuses shall not exceed the lesser of 100%
of the targeted amounts for those bonuses in the prior year and 100% of such
targeted amounts for the then-current year. Such bonuses shall not be paid until
due under the Company’s present bonus plan.

                                        (iii)         Stock Options. With
respect to any stock options granted to the Executive by the Company, the
Executive shall be vested in the stock options only through the date on which
the Executive’s employment terminates according to the original terms of the
stock option agreements and the respective plan.

                                        (iv)          Restricted Stock. Any
restricted stock that was granted to the Executive by the Company that is
unvested as of the date on which the Executive’s employment terminates due to a
nonrenewal shall automatically become vested in a pro-rata portion of such
restricted stock determined on the basis of the number of full months that have
elapsed from the date of grant of such restricted stock until the termination
date divided by the total number of months required for the restricted stock to
become vested if not for the termination or this provision. Thereafter, the
unvested portion of the restricted stock shall automatically be reacquired by
the Company and the Executive shall have no further rights in such unvested
portion of the restricted stock.

          The Company shall have no further obligations to the Executive as a
result of such termination except as set forth in Section 12.

                         (e)           Special Change of Control Provisions.

                                        (i)           Change of Control
Benefits.

                                                       (1)          In the event
of a Change of Control (as defined below), Executive shall be entitled to
receive the immediate acceleration of the vesting of any restricted stock that
was granted to the Executive by the Company and an additional salary equal to
Forty-One Thousand Six Hundred Seventy Dollars ($41,670) per month for a period
of two (2) years following the Change of Control unless and until Executive’s
employment is Voluntarily Terminated (as defined in Section 6(f)) or is
terminated for Cause (as defined in Section 6(c)).

                                                       (2)          Notwithstanding
the foregoing, if the Executive’s employment is terminated either by the Company
Without Cause (as defined in Section 6(d) or by the Executive for Good Reason as
defined in Section 6(e)) within one month prior and twelve (12) months following
a Change of Control, the Executive shall be entitled to the following (in
addition to any other payments or benefits provided under this Agreement):

                                                                      a.
          Salary. The salary that shall be payable to Executive under Section
8(a) shall be for a period of not less than two (2) years.

7.




                                                                       b.        
Bonus. The bonus that shall be payable to Executive under Section 8(a) shall be
for a period of not less than two (2) years.

                                                       (3)          Health Care
Coverage. In the event of the termination of Executive’s employment following a
Change of Control, then Executive shall be entitled to the continuation of the
Executive’s health care coverage under the Company’s employee benefit plans
(including medical, dental, vision and mental coverage) which the Executive had
at the time of the termination (including coverage for the Executive’s
dependents) at the Company’s expense for a period of two (2) years. Such health
care continuation rights will be in addition to any rights the Executive may
have under ERISA Sections 600 and thereafter and Section 4980B of the Internal
Revenue Code (“COBRA coverage”).

                                                       (4)          Estate
Planning. In the event of the termination of Executive’s employment following a
Change of Control, then Executive shall also be entitled to the reimbursement of
the Executive’s estate planning expenses (including attorneys’ fees) as to which
and on the terms of which Executive was entitled prior to the termination for a
period of two (2) years following the date of termination of employment.

                                        (ii)          Change of Control Defined.
A “Change in Control” shall be deemed to have occurred if: (1) any person or
group (within the meaning of Rule 13d-3 of the rules and regulations promulgated
under the Securities Exchange Act of 1934, as amended) shall acquire, in one or
a series of transactions, whether through sale of stock or merger, ownership of
stock of the Company that possesses more than 30 percent of the total fair
market value or total voting power of the stock of the Company or any successor
to the Company; (2) a merger in which the Company is a party after which merger
the stockholders of the Company do not retain, directly or indirectly, at least
a majority of the beneficial interest in the voting stock of the surviving
company, or (3) the sale, exchange, or transfer of all or substantially all of
the Company’s assets (other than a sale, exchange, or transfer to one or more
corporations where the stockholders of the Company before and after such sale,
exchange, or transfer, directly or indirectly, are the beneficial owners of at
least a majority of the voting stock of the corporation(s) to which the assets
were transferred).

                                        (iii)         Excise Tax Gross-Up. If
the Executive becomes entitled to one or more payments (with a “payment”
including the vesting of restricted stock, a stock option, or other non-cash
benefit or property), whether pursuant to the terms of this Agreement or any
other plan or agreement with the Company or any affiliated company
(collectively, “Change of Control Payments”), which are or become subject to the
tax (“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986,
as amended (the “Code”), the Company shall pay to the Executive at the time
specified below such amount (the “Gross-up Payment”) as may be necessary to
place the Executive in the same after-tax position as if no portion of the
Change of Control Payments and any amounts paid to the Executive pursuant to
Section 8 had been subject to the Excise Tax. The Gross-up Payment shall
include, without limitation, reimbursement for any penalties and interest that
may accrue in respect of such Excise Tax. For purposes of determining the amount
of the Gross-up Payment, the Executive shall be deemed: (A) to pay federal
income taxes at the highest marginal rate of federal income taxation for the
year in which the Gross-up Payment is to be made; and (B) to pay any applicable
state and local income taxes at the highest marginal rate of taxation for the
calendar year in which the Gross-up Payment is to

8.




be made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes if paid in such year. If
the Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time the Gross-up Payment is made, the Executive shall
repay to the Company at the time that the amount such reduction in Excise Tax is
finally determined (but, if previously paid to the taxing authorities, not prior
to the time the amount of such reduction is refunded to the Executive or
otherwise realized as a benefit by the Executive) the portion of the Gross-up
Payment that would not have been paid if such Excise Tax had been used in
initially calculating the Gross-up payment, plus interest on the amount of such
repayment at the rate provided in Section 1274 (b)(2)(B) of the Code. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time the Gross-up Payment is made, the Company shall make an
additional Gross-up Payment in respect of such excess (plus any interest and
penalties payable with respect to such excess) at the time that the amount of
such excess is finally determined.

                                        (iv)          The Gross-up Payment
provided for above shall be paid on the 30th day (or such earlier date as the
Excise Tax becomes due and payable to the taxing authorities) after it has been
determined that the Change of Control Payments (or any portion thereof) are
subject to the Excise Tax; provided, however, that if the amount of such
Gross-up Payment or portion thereof cannot be finally determined on or before
such day, the Company shall pay to the Executive on such day an estimate, as
determined by counsel or auditors selected by the Company and reasonably
acceptable to the Executive, of the minimum amount of such payments. The Company
shall pay to the Executive the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon as
the amount thereof can be determined. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to the Executive, payable on
the fifth day after demand by the Company (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code). The Company shall have the right
to control all proceedings with the Internal Revenue Service that may arise in
connection with the determination and assessment of any Excise Tax and, at its
sole option, the Company may pursue or forego any and all administrative
appeals, proceedings, hearings, and conferences with any taxing authority in
respect of such Excise Tax (including any interest or penalties thereon);
provided, however, that the Company’s control over any such proceedings shall be
limited to issues with respect to which a Gross-up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest any other
issue raised by the Internal Revenue Service or any other taxing authority. The
Executive shall cooperate with the Company in any proceedings relating to the
determination and assessment of any Excise Tax and shall not take any position
or action that would materially increase the amount of any Gross-up Payment
hereunder.

          9.          Employment Restriction.

                       (a)          Non-Compete. The Company and the Executive
acknowledge that the Company has a special interest in and derives significant
benefit from the unique skills and experience of the Executive. In addition, the
Executive will use and have access to some of the Company’s proprietary and
valuable Confidential Information during the course of the

9.




Executive’s employment. Accordingly, except as hereafter noted, during the term
of the Executive’s employment with the Company for a period of 36 months
following the Executive’s termination of employment with the Company, Executive
shall not provide any labor, work, services or assistance to (whether as an
officer, director, employee, partner, agent, owner, independent contractor,
stockholder or otherwise) any off-price retailers and to Burlington Coat Factory
Warehouse Corporation, Dillard Department Stores, Inc., The Federated Stores,
The May Department Stores Company, The TJX Companies, Inc. and Value City
Department Stores, Inc., as well as all subsidiaries, divisions and/or the
surviving entity of any of the above that do business in the retail industry in
the case of a merger or acquisition. However, this Section 9(a) shall not
prohibit the Executive from making any investment of 1% or less of the equity
securities of any publicly-traded corporation or limited partnership that is
engaged in any business of the type or character engaged in by the Company.

The foregoing restrictions shall have no force or effect in the event that: (i)
the Executive’s employment with the Company is terminated either by the Company
pursuant to Section 6(d)[Without Cause] or by the Executive pursuant or Sections
6(e) [Termination by the Executive for Good Reason]; or (ii) the Company fails
to approve or grant an extension of this Agreement in accordance with Section 1
hereof.

                         (b)           Non-Solicitation of Employees. During the
term of the Executive’s employment with the Company and for a period of 36
months following the termination of that employment for any reason, the
Executive shall not directly or indirectly solicit any other employee of the
Company to terminate his or her employment with the Company.

          10.           Exercise of Stock Options Following Termination. If the
Executive’s employment terminates, Executive (or the Executive’s estate) may
exercise the Executive’s right to purchase any vested stock under the stock
options granted to Executive by the Company as provided in the applicable stock
option agreements. All such purchases must be made by the Executive in
accordance with the applicable stock option plans and agreements between the
parties.

          11.           Successors; Binding Agreement. This Agreement and all
rights of the Executive hereunder shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to Executive
hereunder, all such amounts shall be paid in accordance with the terms of this
Agreement to the Executive’s written designee or, if there be no such designee,
to the Executive’s estate.

          12.          Insurance and Indemnity. The Company shall, to the extent
permitted by law, include the Executive during the term of the Executive’s
agreement under any directors and officers liability insurance policy maintained
for its directors and officers, with coverage at least as favorable to the
Executive in amount and each other material respect as the coverage of other
directors and officers covered thereby. The Company’s obligation to provide
insurance and indemnify the Executive shall survive expiration or termination of
this Agreement with respect to proceedings or threatened proceedings based on
acts or omissions of the Executive occurring during the Executive’s employment
with the Company or with any affiliated company. Such obligations shall be
binding upon the Company’s successors and assigns and shall inure to the benefit
of the Executive’s heirs and personal representatives.

10.




          13.          Notice.   For the purposes of this Agreement, notices,
demands and all other communications provided for in the Agreement shall be in
writing and shall be deemed to have been duly given when delivered or (unless
otherwise specified) mailed by United States registered mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to the Executive:

Michael Kobayashi

 

 

Senior Vice President, Chief Information Officer
4440 Rosewood Drive
Pleasanton, CA 94588

 

 

 

 

If to the Company:

Ross Stores, Inc.

 

 

4440 Rosewood Drive
Pleasanton, CA 94588
Attention: President and COO

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

          14.          Complete Agreement; Modification or Waiver; Entire
Agreement.   This Agreement and the Compensation and Benefits Summary, between
the Executive and the Company, dated November 29, 2004 (the “Letter Agreement”)
represents the complete agreement of the parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements, promises
or representations of the parties. No provision of this Agreement may be
modified or waived except in a document signed by the Executive and the chairman
of the Compensation Committee of the Board or such other person as may be
designated by the Board. This Agreement, along with the Letter Agreement and any
stock option or restricted stock agreements between the parties, constitute the
entire agreement between the parties regarding their employment relationship. To
the extent that this Agreement is in any way inconsistent with any prior or
contemporaneous restricted stock or stock option agreements between the parties,
this Agreement shall control. No agreements or representations, oral or
otherwise, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.

          15.          Governing Law - Severability.   The validity,
interpretation, construction, performance, and enforcement of this Agreement
shall be governed by the laws of the state in which Executive’s Principle Place
of Employment described in Section 3 is located without reference to that
state’s choice of law rules. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

          16.          Mitigation Not Required.   In the event the Executive’s
employment with the Company terminates for any reason, the Executive shall not
be obligated to seek other employment following such termination. However, any
amounts due the Executive under this Agreement shall be offset by any
remuneration attributable to any subsequent employment that Executive may obtain
during the period of payment of compensation under this Agreement following the
termination of Executive’s employment with the Company.

11.




          17.          Withholding. All payments required to be made by the
Company hereunder to the Executive or the Executive’s estate or beneficiaries
shall be subject to the withholding of such amounts as the Company may
reasonably determine it should withhold pursuant to any applicable law. To the
extent permitted, the Executive may provide all or any part of any necessary
withholding by contributing Company stock with value, determined on the date
such withholding is due, equal to the number of shares contributed multiplied by
the closing NASDAQ price on the date preceding the date the withholding is
determined.

          18.          Arbitration. In the event of any dispute or claim
relating to or arising out of the parties’ employment relationship or this
Agreement (including, but not limited to, any claims of breach of contract,
wrongful termination, or age, race, sex, disability or other discrimination),
all such disputes shall be fully, finally and exclusively resolved by binding
arbitration conducted by the American Arbitration Association in the city in
which Executive’s principle place of employment is located by an arbitrator
mutually agreed upon by the parties hereto or, in the absence of such agreement,
by an arbitrator selected in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, provided, however, that the Executive’s
arbitration provision shall not apply to any disputes or claims relating to or
arising out of the misuse or misappropriation of the Company’s trade secrets or
proprietary information. Notwithstanding the foregoing, if either the Company or
the Executive shall request, such arbitration shall be conducted by a panel of
three arbitrators, one selected by the Company, one selected by the Executive,
and the third selected by agreement of the first two, or, in the absence of such
agreement, in accordance with such Rules.

          If there is termination of your employment with the Company followed
by a dispute as to whether you are entitled to the benefits provided under this
Agreement, then, during the period of that dispute the Company shall pay you
fifty percent (50%) of the amount specified in Section 8 hereof (except that the
Company shall pay one hundred percent (100%) of any insurance premiums provided
for in Section 8), if, and only if, you agree in writing that if the dispute is
resolved against you, you shall promptly refund to the Company all payments you
receive. If the dispute is resolved in your favor, promptly after resolution of
the dispute the Company shall pay you the sum that was withheld during the
period of the dispute plus interest at the rate provided in Section 1274(d) of
the Code, compounded quarterly.

          19.           Attorney’s Fees. Each party shall bear its own
attorney’s fees and costs incurred in any action or dispute arising out of this
Agreement.

          20.           Miscellaneous. No right or interest to, or in, any
payments shall be assignable by the Executive; provided, however, that the
Executive’s provision shall not preclude Executive from designating in writing
one or more beneficiaries to receive any amount that may be payable after
Executive’s death and shall not preclude the legal representative of Executive’s
estate from assigning any right hereunder to the person or persons entitled
thereto. This Agreement shall be binding upon and shall inure to the benefit of
the Executive, the Executive’s heirs and legal representatives and, the Company
and its successors.

12.




          IN WITNESS WHEREOF, the parties have executed this Executive
Employment Agreement effective as of the date and year first above written.

ROSS STORES, INC.

 

EXECUTIVE

 

 

 

/s/ JIM PETERS

 

/s/ MICHAEL K KOBAYASHI

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By: Jim Peters

 

Michael Kobayashi

13.